NOT FOR PUBLICATION                           FILED
                        UNITED STATES COURT OF APPEALS                        JUN 17 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT



    I AND U, INC., a California Corporation,         No.    14-56473

                      Plaintiff-Appellant,           D.C. No.
                                                     2:13-cv-00018-GAF-AJW
      v.

    PUBLISHERS SOLUTIONS                             MEMORANDUM*
    INTERNATIONAL,

                      Defendant-Appellee.

                        Appeal from the United States District Court
                           for the Central District of California
                         Gary A. Feess, District Judge, Presiding

                            Argued and Submitted June 8, 2016
                                  Pasadena, California


Before: KOZINSKI, GOULD, and HURWITZ, Circuit Judges.

           I and U, Inc. (“I&U”) appeals a district court order granting a special motion

to dismiss filed by Publishers Solutions International (“PSI”) under the California

anti-SLAPP statute, Cal. Civ. Proc. Code § 425.16, to strike I&U’s trade libel claim.




*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
We have jurisdiction under 28 U.S.C. § 1291, see Mindys Cosmetics, Inc. v. Dakar,

611 F.3d 590, 595 (9th Cir. 2010), and affirm.

      1.     After an investigation revealed what PSI believed to be the submission

of fraudulent subscriptions by I&U to PSI’s publisher clients, PSI sent I&U a letter

demanding, on the clients’ behalf, that I&U pay $100,000 to resolve the issue.

“Ordinarily, a demand letter sent in anticipation of litigation is a legitimate speech

or petitioning activity that is protected under section 425.16.” Malin v. Singer, 159

Cal. Rptr. 3d 292, 299 (Ct. App. 2013). PSI’s demand included a reservation of the

publishers’ legal rights, indicating that potential litigation was more than “a mere

possibility” and was “contemplated in good faith and under serious consideration.”

Rohde v. Wolf, 64 Cal. Rptr. 3d 348, 354 (Ct. App. 2007) (quoting Edwards v. Centex

Real Estate Corp., 61 Cal. Rptr. 2d 518, 528 (Ct. App. 1997)).                   PSI’s

communications were therefore protected under the anti-SLAPP statute as pre-

litigation petitioning activity. Cabral v. Martin, 99 Cal. Rptr. 3d 394, 404 (Ct. App.

2009).

      2.     California’s litigation privilege, Cal. Civ. Code § 47(b), “is not limited

to statements made during a trial or other proceedings, but may extend to steps taken

prior thereto.” Rusheen v. Cohen, 128 P.3d 713, 719 (Cal. 2006). We conclude

that PSI’s demand letter was protected under the privilege. See Briggs v. Eden

Council for Hope & Opportunity, 969 P.2d 564, 569 (Cal. 1999). Thus, I&U cannot


                                          2
establish a likelihood of prevailing on the merits of its trade libel claim, which is

premised on PSI’s investigation of the publishers’ claims and the statements in the

demand letter.

      AFFIRMED.




                                         3